UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): Form 10-K Form 20-F Form 11-K X Form 10-Q Form N-SAR For Period Ended:March 31, 2010 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates: PART 1REGISTRANT INFORMATION (Official Text) EAU TECHNOLOGIES, INC. Full Name of Registrant N/A Former Name if Applicable 1, SUITE 100 Address of Principal Executive Office (Street and Number) KENNESAW, GEORGIA 30152 City, State and Zip Code PART IIRULES 12b-25(b) AND (c) (Official Text) If the subject report could not be filed without reasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without reasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountants statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART IIINARRATIVE (Official Text) State below in reasonable detail the reasons why the Form 10-K, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period.(Attach extra sheets if needed) The Registrant is unable to file its Quarterly Report on Form 10-Q for the period ended March 31, 2010 (the “Form 10-Q”) within the prescribed time period without unreasonable effort or expense. The Registrant requires additional time for compilation and review to insure adequate valuation and disclosure of certain information required to be included in the Form 10-Q. PART IVOTHER INFORMATION (Official Text) (1)Name and telephone number of person to contact in regard to this notification: Brian Heinhold 388-9492 (Name (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). XYes No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statement to be included in the subject report or portion thereof? XYes No The Registrant is reviewing its accounting for its derivative liability.There may be a significant adjustment to the accrual for that liability. The Company is still evaluating the accounting and the amounts involved with any such adjustment. EAU Technologies, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 17, 2010 By: /s/Brian Heinhold Brian Heinhold Chief Financial Officer INSTRUCTION:This form may be signed by an executive officer of the registrant or by any other duly authorized representative.The name and title of the person signing the form shall be typed or printed beneath the signature.If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION: Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001).
